EXHIBIT 99.2 ATWOOD OCEANICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Three Months Ended June 30, Nine Months Ended June 30, REVENUES: Contract drilling COSTS AND EXPENSES: Contract drilling Depreciation General and administrative Other-net OPERATING INCOME OTHER INCOME (EXPENSE): Interest expense, net of capitalized interest Interest income 90 INCOMEBEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME EARNINGS PER COMMON SHARE: Basic Diluted AVERAGE COMMON SHARES OUTSTANDING: Basic Diluted
